TODD KIM
Assistant Attorney General
Environment and Natural Resources Division

BRYAN WILSON
Acting United States Attorney
District of Alaska
MARK A. NITCZYNSKI
U.S. Department of Justice – ENRD
Environmental Defense Section
999 18th Street; South Terrace; Suite 370
Denver, CO 80202
Phone: (303) 844-1498; Fax: (303) 844-1350
Email: mark.nitczynski@usdoj.gov
BRIAN UHOLIK
United States Department of Justice - ENRD
Environmental Defense Section
4 Constitution Square
150 M Street, N.E.
EDS/4th Floor
Washington, D.C. 20002
Phone: (202) 305-0733; Fax: (202) 514-8865
Email: brian.uholik@usdoj.gov
Attorneys for Defendants


                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA
                                  AT ANCHORAGE


BRISTOL BAY ECONOMIC
DEVELOPMENT CORPORATION, et al.,                 CASE NO. 3:19-CV-00265-SLG

                             Plaintiffs,
               v.
MICHELLE PIRZADEH, in her official
capacity as Regional Administrator of the U.S.
Environmental Protection Agency Region 10,
et al.,

CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 1


          Case 3:19-cv-00265-SLG Document 98 Filed 09/09/21 Page 1 of 3
                             Defendants,
              And
STATE OF ALASKA,
                    Intervenor-Defendant.
SALMONSTATE, et al.,                              CASE NO. 3:19-CV-00267-SLG
                             Plaintiffs,
              v.
MICHELLE PIRZADEH, in her official
capacity as Regional Administrator of the U.S.
Environmental Protection Agency Region 10,
et al.,
                             Defendants.
TROUT UNLIMITED,                                  CASE NO. 3:19-CV-00268-SLG
                             Plaintiffs,
              v.
MICHELLE PIRZADEH, in her official
capacity as Regional Administrator of the U.S.
Environmental Protection Agency Region 10,
et al.,
                             Defendants.

          DEFENDANTS’ RESPONSE TO MOTION TO INTERVENE

       Without conceding any facts alleged or legal positions asserted in the Motion to

Intervene filed by Pebble Limited Partnership, ECF 89, Defendants in these consolidated

cases take no position on that motion.


                                     Respectfully submitted this 9th day of September 2021.

                                     TODD KIM
                                     Assistant Attorney General
                                     Environment and Natural Resources Division
CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 2


         Case 3:19-cv-00265-SLG Document 98 Filed 09/09/21 Page 2 of 3
                                   BRYAN WILSON
                                   Acting United States Attorney
                                   District of Alaska
                                   /s/ Mark A. Nitczynski
                                   MARK A. NITCZYNSKI
                                   United States Department of Justice - ENRD
                                   Environmental Defense Section
                                   999 18th Street; South Terrace, Suite 370
                                   Denver, CO 80202
                                   Phone: (303) 844-1498; Fax: (303) 844-1350
                                   Email: mark.nitczynski@usdoj.gov
                                   BRIAN UHOLIK
                                   United States Department of Justice - ENRD
                                   Environmental Defense Section
                                   4 Constitution Square
                                   150 M Street, N.E.
                                   EDS/4th Floor
                                   Washington, D.C. 20002
                                   Phone: (202) 305-0733; Fax: (202) 514-8865
                                   Email: brian.uholik@usdoj.gov

                                   Attorneys for Defendants




CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 3


         Case 3:19-cv-00265-SLG Document 98 Filed 09/09/21 Page 3 of 3
